Citation Nr: 0328207	
Decision Date: 10/20/03    Archive Date: 10/28/03

DOCKET NO.  99-03 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

The propriety of the initial 10 percent rating assigned for a 
low back disability with L3-4 radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from February 1983 to 
September 1997.

This appeal arises from a June 1998 rating action that 
granted service connection for a low back disability with L3-
4 radiculopathy and assigned an initial 10 percent rating 
therefore.  A Notice of Disagreement with the 10 percent 
rating was received in January 1999, and a Statement of the 
Case (SOC) was issued subsequently that month.  A Substantive 
Appeal was received in February 1999, and a Supplemental SOC 
(SSOC) was issued in April 1999.  Inasmuch as the veteran has 
disagreed with the percentage disability rating assigned 
following the initial grant of service connection, the Board 
of Veterans' Appeals (Board) has characterized the issue in 
accordance with Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

In June 2000, the Board remanded the issue on appeal to the 
RO for further development of the evidence and for due 
process development.  A SSOC was issued in February 2002.  

In July and December 2002, the Board determined that further 
evidentiary development was warranted in this case, and 
undertook such development pursuant to the provisions of 
38 C.F.R. § 19.9 (2002).  The veteran and her representative 
were notified of that development by letters of November 2002 
and April 2003, respectively.    

In June 2003, the Board again remanded this case to the RO 
for due process development.  By July 2003 SSOC, the RO 
continued the denial of an initial rating in excess of 10 
percent for a low back disability with L3-4 radiculopathy. 


REMAND

Having considered the record in light of the duties imposed 
by the VCAA            (38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003)), the Board finds that all 
notification and development action needed to fairly 
adjudicate the claim on appeal has not been accomplished.    

In this regard, the Board notes that the VCAA requires the VA 
to make reasonable efforts to assist claimants in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  Such assistance 
includes making reasonable efforts to obtain relevant records 
that a claimant adequately identifies to the VA and 
authorizes it to obtain.  See 38 U.S.C.A § 5103A(a),(b).  

In this case, the claims file reflects that the veteran has 
been treated for her low back disability at the VAMC in 
Columbia, South Carolina; however, the claims file includes 
no records from that facility after February 2002.  Thus, the 
RO must obtain and associate with the claims file all 
pertinent outstanding medical records from that facility.  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Moreover, under 38 C.F.R. 
§ 3.159(b), efforts to obtain Federal records should continue 
until either the records are received or notification is 
provided that further efforts to obtain such records would be 
futile.  See 38 C.F.R. § 3.159(c)(1).  

The Board also notes that, in June and July 2003 letters, the 
RO requested that the veteran provide further information 
and/or evidence to support her claim for a higher initial 
rating within 30 days of the date of each letter, consistent 
with the provisions of 38 C.F.R. § 3.159(b)(1).  However, in 
a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs 
(Secretary), No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C. § 5103(b)(1).  The Federal 
Circuit found that the 30-day period provided in 38 C.F.R. 
§ 3.159(b)(1) to respond to a duty to notify under the VCAA 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development, as indicated above, the 
RO must take this opportunity to inform the veteran that a 
full year is allowed to submit the additional information 
and/or evidence requested.  

If any additional medical records are associated with the 
claims file, the RO should obtain supplemental opinions from 
the April 2003 orthopedic and neurological examiners as to 
whether, in view of the additional medical evidence received, 
any previous medical conclusions reached should be reversed 
or amended.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claim on appeal.   The SSOC issued to the veteran and her 
representative that explains the basis for the RO's 
determinations must include citation to any additional legal 
authority considered, to specifically include the legal 
authority implementing the VCAA-i.e., 38 C.F.R. §§ 3.102 and 
3.159 (2003).  

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

1.  The RO should request that the VAMC 
in Columbia, South Carolina, furnish 
copies of all records of medical 
treatment and/or evaluation of the 
veteran's service-connected low back 
disability from February 2002 to the 
present time.  The RO should follow the 
procedures prescribed in 38 C.F.R. 
§ 3.159 (2003).  All records and/or 
responses received should be associated 
with the claims file.

2.  The RO should request the veteran to 
identify any additional sources of recent 
medical treatment for her low back 
disability.  The RO's letter should 
request that she provide sufficient 
information and, if necessary, 
authorization, to enable it to obtain any 
pertinent medical treatment records not 
currently of record, and assurance that 
the RO will attempt to obtain the 
evidence if sufficient information and, 
if necessary, authorization, is provided.  
The RO's letter should clearly explain 
that the veteran has a full one-year 
period for response.

3.  If the veteran responds, the RO 
should assist her in obtaining any 
identified evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003).  If any records sought are not 
obtained, the RO should notify her and 
her representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  

4.  If any additional medical records are 
associated with the claims file, the RO 
should obtain supplemental opinions from 
the April 2003 orthopedic and 
neurological examiners as to whether, in 
view of the additional medical evidence 
received, any previous medical 
conclusions reached should be reversed or 
amended.  

5.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  
Particularly, the RO must ensure that all 
VCAA notice obligations have been 
satisfied in accordance with the Federal 
Circuit's recent decision in PVA v. 
Secretary, as well as 38 U.S.C.A. § 5103 
(West 2002) and any other applicable 
legal precedent.

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for an 
initial rating in excess of 10 percent 
for a low back disability with L3-4 
radiculopathy in light of all pertinent 
evidence and legal authority.  In 
adjudicating the claim, the RO consider 
all pertinent diagnostic codes 
appropriate for evaluating the veteran's 
disability (specifically addressing 
whether, in view of current medical 
findings, evaluation of the disability 
under Diagnostic Code 5293 is 
appropriate).  

8.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and her representative an 
appropriate SSOC (to include citation to 
all additional legal authority 
considered-to specifically include 
38 C.F.R. §§ 3.102 and 3.159 (2003), 
discussion of all pertinent evidence and 
legal authority considered, and clear 
reasons and bases for the RO's 
determinations), and afford them the 
requisite time period for response before 
the claims file is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but she may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03. 



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


